SUMMARY ORDER
Robert E. Zorn appeals from a judgment of the District Court dismissing his claims against Judge Zimmerman and the Rutland County Superior Court. The District Court dismissed the claims against Judge Zimmerman based on judicial immunity and the claims against the Rutland County Superior Court based on the Eleventh Amendment.
For substantially the reasons stated by Magistrate Judge Niedermeier in his thorough opinion, we affirm.
We have considered all of plaintiffs claims on appeal and we hereby AFFIRM the judgment of the District Court.